Case 20-10475-BLS   Doc 513-3   Filed 05/18/20   Page 1 of 2




           EXHIBIT C
                          Case 20-10475-BLS                   Doc 513-3             Filed 05/18/20                Page 2 of 2


Craftworks
Tower 111 Broadway, LLC
2020

                                  Charges      Charges    Total Monthly
         Month                  Suite B/100   Suite 400     Charges           Payments        Balance
                                                                                                                             Ending Balance (includes
                                                                                                                             Nov19 & Dec19 utilites and
                                                                                                                             <$1,506.42> duplicate utility
                                                                                          $      (474.67)         12/31/2019 payment)

             Jan20 Base Rent $ 26,978.28 $ 12,387.99 $ 39,366.27
                  Jan20 CAM $ 9,707.91 $ 1,740.33 $ 11,448.24
               Jan20 Utilities $  624.87             $    624.87
             Check #2334411                                               $    (461.94)                     Nov19 Utilities Payment
             Check #2333751                                               $ (50,814.53)


                  Total Jan20 $ 37,311.06     $ 14,128.32 $ 51,439.38     $ (51,276.47) $         162.91
                                                                                        $        (311.76)          1/31/2020 Ending Balance

             Feb20 Base Rent $ 26,978.28 $ 12,387.99 $ 39,366.27
                 Feb20 CAM $ 9,707.91 $ 1,740.33 $ 11,448.24
               Feb20 Utilities $  607.00             $    607.00
             Check #2335940                                               $ (50,814.53)
             Check #2339801                                               $    (569.81)                     Dec19 Utilities Payment


                 Total Feb20 $ 37,293.19      $ 14,128.32 $ 51,421.51     $ (51,384.34) $          37.17
                                                                                        $        (274.59)          2/28/2020 Ending Balance

             Mar20 Base Rent    $ 26,978.28 $ 12,387.99 $ 39,366.27
                 Mar20 CAM      $ 9,707.91 $ 1,740.33 $ 11,448.24
               2019 PY CAM      $ 22,714.46 $ 1,328.03 $ 24,042.49
              Mar20 Utilities   $    386.67             $    386.67
                                                                          $         ‐
                     Late Fee                             $ 3,698.77
                 Interest Fee                             $    246.86
                 Total Mar20 $ 59,787.32      $ 15,456.35 $ 79,189.30     $         ‐     $    79,189.30
                                                                                          $    78,914.71           3/31/2020 Ending Balance

             Apr20 Base Rent $ 26,978.28 $ 12,387.99 $ 39,366.27
                 Apr20 CAM $ 11,304.06 $ 2,026.48 $ 13,330.54
               Apr20 Utilities $     ‐

                     Late Fee                             $ 6,530.89                                        $        6,930.63
                 Interest Fee                             $    470.25
                 Total Apr20 $ 38,282.34      $ 14,414.47 $ 59,697.95     $         ‐     $ 59,697.95
                                                                                          $ 138,612.66             4/30/2020 Ending Balance

             May20 Base Rent $ 26,978.28 $ 12,387.99 $ 39,366.27
                May20 CAM $ 11,304.06 $ 2,026.48 $ 13,330.54
              May20 Utilities $      ‐
                                                                          $         ‐
                 Total May20 $ 38,282.34      $ 14,414.47 $ 52,696.81     $         ‐     $    52,696.81

                                                                                          $ 191,309.47               5/8/2020 Balance
